DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Species III corresponding to claims 23 - 34 in the reply filed on 04/01/2022 is acknowledged.

Claims 1 – 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 - 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kentsch (8,089,276).
As to claim 23, Kentsch discloses a magnetic field sensor assembly comprising: an angle sensor (2) configured to determine an angle of a magnetic field, a first magnet (4) having a first outward magnetized pole along a first axis away from the angle sensor; a second magnet (4) opposite the first magnetic, the second magnet (4) having a second outward magnetized pole along the first axis away from the angle sensor (2); a third magnet (4) having a first inward magnetized pole along a second axis toward the angle sensor (2); and a fourth magnet (4) opposite the third magnetic, the third magnet (4) having a second inward magnetized pole along the second axis toward the angle sensor, wherein the angle sensor (2) is disposed between the first, second, third and fourth magnets (4) (Fig. 5, Col. 5, lines 15 - 25).

    PNG
    media_image1.png
    1029
    924
    media_image1.png
    Greyscale

As to claim 24, Kentsch discloses that the first axis and the second axis are perpendicular to each other (Fig. 5, Col. 5, lines 15 - 25).

As to claim 25, Kentsch discloses that the angle sensor (3) comprises a first bridge and a second bridge orthogonal to the first bridge (Col. 5, lines 15 - 25).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 - 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentsch (8,089,276) in view of Friedrich et al. (9,046,383).

As to claim 32, Kentsch fails to disclose that the angle sensor comprises a plurality of magnetoresistance elements arranged in a circle.  Friedrich et al. (hereinafter Friedrich) discloses systems and methods that use magnetic field sensors to identify positions of a gear shift lever wherein the angle sensor comprises a plurality of magnetoresistance elements arranged in a circle (Fig. 13A, Col. 3, lines 12 – 25, Col. 30, lines 39 - 42). Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings of Friedrich wherein a plurality of magnetoresistance elements arranged in a circle would accurately identify the position of the target.

As to claim 33, Kentsch fails to disclose that the plurality of magnetoresistance elements comprises at least sixteen magnetoresistance elements.  Friedrich discloses that the plurality of magnetoresistance elements comprises at least sixteen magnetoresistance elements (Col. 18, lines 57 - 63).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings of Friedrich wherein the plurality of magnetoresistance elements comprises at least sixteen magnetoresistance elements would accurately identify the position of the target.

Claims 26, 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentsch (8,089,276) in view of Eriksen et al. (2012/0012700).
As to claims 26 and 27, Kentsch discloses the sensor to be a magnetoresistive sensor.  However, Kentsch fails to disclose that the first bridge comprises a first plurality of magnetoresistance elements and the second bridge comprises a second plurality of magnetoresistance elements.  Eriksen et al. (hereinafter Eriksen) discloses a method for measuring angular motion wherein the first bridge comprises a first plurality of magnetoresistance elements and the second bridge comprises a second plurality of magnetoresistance elements, (Fig. 4 and Fig. 5-1), [0018].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings of Eriksen wherein the first bridge comprises a first plurality of magnetoresistance elements and the second bridge comprises a second plurality of magnetoresistance elements would accurately determine the motion of the target. 

As to claim 34, Kentsch fails to disclose that the angle sensor comprises a bridge comprising magnetometers.  Eriksen et al. (hereinafter Eriksen) discloses a method for measuring angular motion wherein the angle sensor (60) comprises a bridge comprising magnetometers (80), (Fig. 4), [0018].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings of Eriksen wherein the angle sensor comprises a bridge comprising magnetometers would simplify the processing electronics. 

Claims 28 - 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentsch (8,089,276) in view of Eriksen et al. (2012/0012700) as applied to claim 26 above, and further in view of Friedrich et al. (9,046,383).
As to claims 28 - 30, Kentsch and Erikson fails to disclose that the first plurality of magnetoresistance elements comprises a first magnetoresistance element and a second magnetoresistance element located at a first location, and a third magnetoresistance element and a fourth magnetoresistance element located at a second location; wherein the second plurality of magnetoresistance elements comprises a fifth magnetoresistance element and a sixth magnetoresistance element located at a third location and a seventh magnetoresistance element and an eighth magnetoresistance element located at a fourth location.
 However Fredrich discloses that the first plurality of magnetoresistance elements comprises a first magnetoresistance element (160a) and a second magnetoresistance element (160b) located at a first location, and a third magnetoresistance element (106e) and a fourth magnetoresistance element (160f) located at a second location; wherein the second plurality of magnetoresistance elements comprises a fifth magnetoresistance element (160c) and a sixth magnetoresistance element (160d) located at a third location and a seventh magnetoresistance element (160g) and an eighth magnetoresistance element (160h) located at a fourth location (Fig. 13A).  
[AltContent: ][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    478
    604
    media_image2.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings of Eriksen and further in view of the teachings of Fredrich wherein the first plurality of magnetoresistance elements comprises a first magnetoresistance element and a second magnetoresistance element located at a first location, and a third magnetoresistance element and a fourth magnetoresistance element located at a second location; wherein the second plurality of magnetoresistance elements comprises a fifth magnetoresistance element and a sixth magnetoresistance element located at a third location and a seventh magnetoresistance element and an eighth magnetoresistance element located at a fourth location would enhance the speed of the processing electronics.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentsch (8,089,276) in view of Eriksen et al. (2012/0012700) as applied to claim 26 above, and further in view of Shirai et al. (6,550,150).
As to claim 31, Kentsch and Erikson fails to disclose that the first plurality of magnetoresistance elements comprises eight magnetoresistance elements and the second plurality of magnetoresistance elements comprises eight magnetoresistance elements.
Shirai et al. (hereinafter Shirai) discloses a rotary encoder wherein the first plurality of magnetoresistance elements comprises eight magnetoresistance elements and the second plurality of magnetoresistance elements comprises eight magnetoresistance elements (Fig. 4, 5), (Col. 5, line 61 – Col. 6, line 9, Col. 6, lines 27 - 40).
Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kentsch in view of the teachings of Eriksen and further in view of the teachings of Shirai wherein the first plurality of magnetoresistance elements comprises eight magnetoresistance elements and the second plurality of magnetoresistance elements comprises eight magnetoresistance elements would enhance the speed of the processing electronics.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mehnert et al. (10,401,193) is cited for its disclosure of an integrated circuit arrangement for a position sensor using Hall elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858